Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/30/20, is a CON of 15037412, filed on 5/18/16. 15037412 is a national stage entry of PCT/IL2014/051026, filed on 11/26/14. PCT/IL2014/051026 claims priority to the following prov. appls.: 61908883, filed on 11/26/13; and 61/908870, filed on 11/26/13. 

Status of Claims
Claims 1-10 are pending as of 3/30/20. 
Claims 1-10 were examined and are rejected. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10603315 B2 in view of Cohen, USP 5759535  in view of Cohen. Cohen teaches immunostimulating strategies for treating cancer, and further teaches most progressively growing cancers don’t provoke immunological responses sufficient to control the growth of the . 

Claims 1-2 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-11 of copending Application No. 17435906 (reference application) in view of Cohen, USP 5759535 (patented 6/2/1998). The instant claims are drawn to a method for inducing an immune response in a subject in need thereof comprising the step of directly activating dopaminergic neurons in the ventral tegmental area (VTA) of the subject by magnetic stimulation to increase the activity, the abundance, or both of at least one cell selected from the group consisting of: a natural killer cell, a CD8 T cell, a CD4 T cell, a B-cell, a dendritic cell, a macrophage, a granulocyte, or any combination thereof, thereby inducing an immune response in the subject in need thereof. The 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Prior Art
Simon, US 20110190569 A1 (publ. 8/4/2011), represents the closest prior art to the claimed method. Simon teaches the use of magnetic stimulation to provide anesthesia or treat depression, insomnia, drug addiction, or behavioral disorders, and includes application of magnetic stimulation to the VTA to stimulate dopaminergic neurons of a subject. However, Simon doesn’t teach or suggest applying magnetic stimulation to a subject in need of induction of an immune response as recited by the instant claims. 


Information Disclosure Statement
The IDS filed on 3/30/20 has been considered. 


Conclusion
Claims 1-10 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner




/SARAH PIHONAK/             Primary Examiner, Art Unit 1627